ORDER

PER CURIAM.
Afshari Enterprises, Inc., appellant, appeals from a judgment of the Circuit Court of the County of St. Louis, entered in favor of respondent, Jack Kretzer & Associates, a corporation. The court awarded respondent $56,067.69 with interest from January 12, 1988 in the amount of $47,096.86, for a total of $103,164.55.
We affirm the judgment pursuant to Rule 84.16(b). An opinion restating the principles of law would have no precedential value. A memorandum solely for the parties involved has been provided explaining the reasons for our holding.